department of the treasury washington dc contact person telephone number in reference to date op e ep t3 jun internal_revenue_service uniform issue list attention re legend company a_trust b bank c firm d plan x pian y dear this is in reply to your request for a ruling dated date conceming the federal_income_tax consequences of the repayment of exempt loans under sec_4975 of the internal_revenue_code code and the treatment under sec_415 of the code of the allocation of the proceeds of a sale of stock held by plan x to participants’ accounts letters dated date and date supplemented the request company a established plan x an employee_stock_ownership_plan effective date plan x is intended to comply with sec_401 sec_504 a and e of the code plan x contains a leverage provision which permits plan x to borrow funds through a loan intended to comply with sec_4975 of the code in plan x borrowed dollar_figure from a third party lender in order to purchase big_number shares oted3 page of the company a’s common_stock from seventeen individual shareholders the loan was paid over ten years and all shares acquired by plan x in connection with such loan were allocated to participants in plan x borrowed dollar_figure from company a to purchase big_number shares of company a stock directly from company a since six additional exempt loans of a total principal_amount of dollar_figure have been made to plan x the proceeds of five of the additional loans were used by pian x in order to enable it to repurchase distributed shares one of the additional loans was used to repurchase big_number shares from a share holder who had not previously been a participant in plan x and was not used to satisfy repurchase obligations all seven loans since are intended to be exempt loans under sec_54_4975-7 of the income_tax regulations as of date there were seven outstanding loans loans with an aggregate outstanding loan balance of dollar_figure contributions to plan x by company a and cash dividends on shares of company a stock held by plan x are used by plan x to make payments on the loans the shares of company a stock purchased with the loan are held unallocated in a suspense_account and are pledged as collateral for the loans the shares purchased with the six additional loans were placed in an unallocated suspense_account and placed as collateral for the loan as payments are made on the loans shares of company a stock are released from the suspense_account and allocated to the participants’ accounts ‘ trust b a wholly owned bank subsidiary of company a currently acts as the trustee of plan x company a's board_of directors has approved the appointment of bank c as an independent_trustee with respect to the portion of the trust's assets that are held unallocated in the suspense_account trust b will remain as trustee with respect to the portion of the trust assets that are not in the suspense_account ’ company a has now decided to terminate plan x company a's board_of directors decided to terminate plan x after reviewing all altematives available including restructuring the loans this decision is primarily due to the substantial negative impact on company a's eamings and stock value of continued maintenance of plan x and repayment of the loans the issues considered by company a's board_of directors in reaching the decision to terminate plan x are as follows there has been a significant increase in the value of the company a common_stock acquired by plan x in connection with the exempt loans and in connection with plan x's initial acquisition of company a common_stock in the fair_market_value of the company a common_stock increased from dollar_figure per share in to dollar_figure per share in and then to dollar_figure per share in the value dropped to dollar_figure per share as of date this dip in value occurred in the fall of when other stocks dropped also particularly bank stocks this overall increase in the value of the company a common_stock has dramatically increased the company a's repurchase liability there has been a significant decrease in the number of employees of company a between and the present the number of employees in was which dropped page to a low of in a decrease the current number of employees i sec_198 which results in an overall decrease from to the present of the financial_accounting standards board imposed a requirement in statement of position sop to the effect that for financial statement reporting purposes shares of company a common_stock purchased by plan x are accounted for as they are released from the loan suspense_account thereunder at their current fair_market_value rather than at their substantially lower cost to plan x sop also requires that dividends received on unallocated shares be recorded as a compensation expense these new accounting rules which became effective date combined with the increase in the value of company a common_stock and the decrease in the number of employees causes an extraordinarily large compensation expense being charged to company a's eamings each year the charges in tum have materially affected the financial performance of company a which in turn can also adversely affect the value of company a common_stock plan x expense increased from dollar_figure in to dollar_figure in and projections indicate that plan x expenses may exceed dollar_figure by the year as of date big_number shares worth dollar_figure at the date value of the stock of company a has been allocated to participants’ plan x accounts company a's employees are also covered by plan y a 401_k_plan to which corporation a makes regular matching_contributions with respect to participants’ salary redirection contributions thereunder in retirement benefit expense both plan x and plan y expressed as a percentage of total employee salaries equaled in it wa sec_12 and projections for are by comparison company a peer group consisting of other banks similarly located has average retirement benefit expense of of total employee compensation as part of the termination of plan x the loans must be repaid to accomplish this a portion of the unallocated shares of company a common_stock held in the suspense_account under plan x will be sold to company a at no less than fair_market_value market_value will be determined by bank c based upon a valuation performed by firm d an independent third-party appraisal firm a faimess opinion will also be obtained from firm d to the effect that the transaction is fair to the participants and plan x from both a financial point of view and a transactional point of view the sales proceeds will be used to repay the loans fair the shares of company a common_stock remaining in the suspense_account after the loans are repaid will be allocated as earings on plan x assets to the participants’ accounts in the same proportion as each participant’s respective compensation bears to the total compensation of all participants in plan x upon termination of plan x participants’ accounts will be transferred in a trustee-to-trustee transfer from plan x to a new qualified_stock bonus pian that is being established by the company a on behalf of its employees cas page based on the foregoing the following rulings are being requested the use of the proceeds of the sale of unallocated stock held by pian x to repay plan x's indebtedness will not cause the loans to fail to satisfy the requirements for exemption under sec_4975 of the code any allocations made to the accounts of the participants of plan x as a result of the proposed transaction will be treated as eamings and therefore will not constitute annual_additions to participants’ accounts for purposes of sec_415 of the code when allocated to the participants' accounts with respect to your first ruling_request an employee_stock_ownership_plan esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 a of the code or a stock_bonus_plan in a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan under sec_4975 of the code an esop joan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the joan is primarily for the benefit of the participants and beneficiaries of the plan the primary benefit requirement sec_54_4975-7 of the regulations provides that all of the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of the employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 provides for the repayment of an exempt loan in the event of default however the exemption provided by sec_4975 the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if the transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances with respect to repayment of an exempt loan sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for repayment through contributions to the plan this section also provides that the only assets of an esop that 2p page may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and ii earings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation plan x will sell a portion of the shares of company a common_stock held unallocated in the suspense_account by plan x to company a plan x will use the proceeds of the sale of the unallocated shares in plan a's suspense_account to repay the outstanding balance of the loans the exemption provided by sec_4975 of the code will not fail to be met merely because a trustee sells employer_securities held in the unallocated suspense_account and repays exempt loans if such transactions satisfy the primary benefit rule in this case company a has made consistent and substantial contributions to plan x since its inception in at the time plan x was established and at the time the subsequent loans occurred company a contemplated that plan x would continue until the original loan and the subsequent loans were repaid and all shares of company a common_stock were allocated to participants of the big_number shares acquired with the loan big_number shares have been allocated to participants' accounts company a is selling a portion of the unallocated shares of company a common_stock and repaying the loans with the proceeds in order for company a to terminate plan x additionally company a will establish a new stock bonus pian contributions to which will be made in shares of company a common_stock for the benefit of its employees accordingly with respect to your first ruling_request we conclude that the use of the proceeds of the sale of unallocated stock held by plan x to repay plan x's indebtedness will not cause the loans to fail to satisfy the requirements for exemption under sec_4975 of the code with respect to your second ruling_request sec_415 of the code provides that contributions and other additions under a defined_contribution_plan with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 of the code generally prohibits contributions and other additions under all defined contribution plans of an employer including an esop with respect to any participant for any limitation_year from exceeding the limitations in sec_415 sec_415 of the code provides that contributions and other additions with respect toa participant shall not when expressed as an annual_addition to the participant's account exceed the lesser_of a dollar_figure or b of the participant's_compensation sec_22 page c defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures sec_415 of the code provides that if no more than one-third of the employer contributions to an employee stock ownership pian are allocated to highly compensated employees then certain forfeitures and certain contributions used to repay interest on the exempt loan are not subject_to the limitations imposed by sec_415 sec_1 g of the income_tax regulations sets forth special rules for employee_stock_ownership_plans sec_1 g provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the regulations the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_1 b i of the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions sec_54_4975-7 of the regulations provides in part that an exempt loan must provide for the release from encumbrance under this subdivision i of pian assets used as collateral for the loan for each plan_year during the duration of the loan the number of securities released must equal the number of encumbered securities held immediately before release for the current plan_year multiplied by a fraction the numerator of the fraction is the amount of the principal and interest_paid for the year the denominator of the fraction is the sum of the numerator plus the principal and interest to be paid for all future years sec_54 4975-ii a ii of the regulations states that an esop will not fail to meet the requirements of sec_401 i of the code merely because annual_additions under sec_415 of the code are calculated with respect to employer contributions used to repay an exempt loan rather than with respect to securities allocated to participants the amounts that wiil remain in plan x's suspense_account following the sale of the shares and the use of the proceeds to repay the loans result from the sale of employer_securities to company a in a transaction that is part of a plan termination plan x is being represented in this transaction by an independent discretionary trustee who is represented by independent trust counsel furthermore the trustee will have obtained from firm d an independent third party valuation firm an appraisal of the fair_market_value of the securities to be sold and a faimess opinion as to the faimess of the transaction from a financial point of view to the participants and to plan x these amounts although received from the employer are being used to purchase company a stock as part of a plan termination rather than being contributed to plan x accordingly such amounts are not employer contributions because these amounts also are not employee contributions or forfeitures they do not fall within the definition of annual_addition as defined in sec_41 c of the code accordingly because the amounts used to repay the loan will not be employer page contributions there is no annual_addition under sec_54_4975-11 of the regulations in this situation as previously noted sec_1 b i of the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions in the present case the proceeds in the suspense_account result from the repayment of the loan following the sale of the unallocated plan assets to company a subject_to the agreement by the independent discretionary trustee based upon the fair_market_value appraisal and faimess opinion provided by a third party appraiser as part of the termination of plan x subsequently the trust will be terminated and the assets transferred in a trustee-to-trustee transfer to another plan in this transaction we have determined that no employer contributions were used to repay the loan accordingly in our view the facts and circumstances of the present case do not support the recharacterization of the esop suspense_account allocations as annual_additions under the authority of sec_1 b i accordingly we conclude with respect to your second ruling_request that any allocations made to the accounts of the participants of plan x as a result of the proposed transaction will be treated as eamings and therefore will not constitute annual_additions to participants’ accounts for purposes of sec_415 of the code when allocated to participants accounts the above rulings are based on the assumption that plan x will be otherwise qualified under sec_401 and sec_401 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place this ruling is directed only to the taxpayer who requested it and applies only to plan x as proposed to be amended as of the date of this ruling sec_61 j of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely reaupl fra frances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose
